Title: To Alexander Hamilton from William Ellery, 3 December 1792
From: Ellery, William
To: Hamilton, Alexander


[Newport, Rhode Island] December 3, 1792. “No allowance having been made to me for my services from the time I opened my Office to the 30th. of June 1792 by Congress at their last Session, and the addition of an half per centum and fifty dolls. per annum to my other emoluments then granted, to commence on the first of July, being inadequate to a decent maintenance, I have addressed a petition that that Honble Body praying for such an allowance as justice and equity require, and for such an augmentation of Salary as shall added to my fees and other emoluments, afford me a decent support.…”
